Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-32 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: R1 to R7 and R11 to R18 are each independently a hydrogen atom, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 30 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 ring carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 36 carbon atoms, a substituted or unsubstituted alkoxy group having 1 to 30 carbon atoms, a substituted or unsubstituted aryloxy group having 6 to 30 ring carbon atoms, a mono-, di- or ti-substituted silyl group having a substituent selected from the group consisting of a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms and a substituted or unsubstituted aryl group having 6 to 30 ring carbon atoms, a substituted or unsubstituted haloalkyl group having 1 to 30 carbon atoms, a substituted or unsubstituted haloalkoxy group having 1 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 5 to 30 ring atoms,2Docket No. 522959US Preliminary Amendmenta halogen atom, a cyano group, or a nitro group; adjacent two selected from R1 to R3, adjacent two selected from R4 to R7, adjacent two selected from R11 to R14, and 15 to R18 may be bonded to each other to form a ring structure; Ar is a substituted or unsubstituted aryl group having 6 to 30 ring carbon atoms, wherein the aryl group is composed of only a six-membered ring; a is 0, 1, 2, or 3; when a is 0, Ar is directly bonded to the central nitrogen atom; when a is 2 or 3, two or three L 's may be the same or different; b is 1, 2, or 3; when b is 2 or 3, two or three L2's may be the same or different; c is 1, 2, or 3; when c is 2 or 3, two or three L3's may be the same or different; n is 1 or 2; when n is 1, L1, L2, and L3 are each independently a substituted or unsubstituted arylene group having 6 to 18 ring carbon atoms; and when n is 2, L3 directly bonded to the nitrogen atom of the carbazole structure is a three-valent residue of an aromatic hydrocarbon having 6 to 18 ring carbon atoms, which may have a substituent, and L1, L2, and L3 not directly bonded to the nitrogen atom of the carbazole structure are each independently a substituted or unsubstituted arylene group having 6 to 18 ring carbon atoms; in combination with other limitations. 
Re claims 2-32, they are allowable because of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892